Per Curiam:
And now, to wit, this thirtieth day of October, A. D. 1914, the above case stated having been argued by counsel and considered by the court, the court are of the opinion that the said legacy of five thousand dollars ($5,000) bequeathed by the said Eliza P. Clark unto the Methodist Episcopal Hospital of the City of Philadelphia for the purpose of endowing a bed in the memory of her beloved daughters, Ada Clark and Sally Clark, is due and payable to the plaintiff corporation.
And therefore, it is ordered by the court that judgment shall be entered for the plaintiff for the sum of five thousand dollars ($5,000) besides costs of suit, etc.